Citation Nr: 0013880	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for herniated nucleus pulposus at C3-4 and C5-6.  

2.  Entitlement to a disability rating greater than 10 
percent for arthritis of the right knee with meniscectomy.  

3.  Entitlement to a disability rating greater than 10 
percent for low back strain.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1957 to February 1963 
and from October 1963 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The Board notes that the veteran withdrew his request for a 
personal hearing at the VAMROC in March 1998 and his request 
for a hearing before a member of the Board in April 1999. 


REMAND

The veteran seeks increased disability ratings for the above-
characterized disabilities of the cervical spine, right knee, 
and lumbar spine, as well as entitlement to TDIU.  Where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for increased ratings is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).   

Generally, the Board observes that the three service-
connected disabilities at issue are evaluated, to greater and 
lesser degrees, according to their respective limitation of 
motion.  When an evaluation of a disability is based on 
limitation of motion, adjudicators must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

The Board also notes that each service-connected disability 
at issue involves degenerative changes, or arthritis.  With 
any form of arthritis, painful motion is an important factor 
of disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Review of the June 1997 VA orthopedic examination reveals 
that functional loss and disability due to arthritis was not 
adequately addressed for any of the disabilities.  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must remand the case for a 
new VA examination. 

Concerning the cervical spine in particular, VA outpatient 
records dated in December 1996 indicated that the veteran had 
chronic headaches that were relieved by using a soft cervical 
collar.  The impression included degenerative joint disease 
with chronic headaches.  This statement suggests that the 
veteran's headaches are related to his cervical spine 
disability.  During the examination on remand, the examiner 
should offer a more specific opinion on this issue.  If a 
relationship is found, the VAMROC should consider the 
applicability of a separate disability rating for headaches.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  In addition, 
the December 1996 VA medical notes reflected complaints of 
finger numbness when the veteran turned his head hard to the 
right.  To the extent possible, the VA examiner should 
evaluate and describe any neurological manifestations of the 
service-connected cervical spine disability.  When 
readjudicating the claim, the VAMROC should consider the 
possible application of other diagnostic codes that evaluate 
cervical spine disability, according to the results of the VA 
examination.  See 38 C.F.R. § 4.20.  

With respect to the right knee disability, VA records show 
that the veteran had additional surgery in December 1998.  
After the procedure, he reported continued symptoms, with 
additional complaints or crepitus and locking.  In addition, 
the veteran reported that the knee was unstable and had given 
way.  The VA examination on remand should specifically 
determine whether there is any subluxation or lateral 
instability of the knee.  If such symptoms are present, the 
VAMROC should consider the possibility of separate 
evaluations for instability and disability from arthritis.  
See VAOPGCPREC 23-97 (arthritis and instability of the knee 
may be rated separately); Esteban, 6 Vet. App. at 262.

Finally, concerning the lumbar spine, the Board notes that 
the report of the June 1997 VA orthopedic examination reveals 
physical findings consistent with sciatic nerve involvement.  
However, the report of the August 1998 VA magnetic resonance 
imaging (MRI) of the lumbar spine showed only mild 
degenerative disk changes at L3-4.  The VA examination on 
remand should resolve, if necessary, any discrepancy between 
findings on examination and radiographic findings.  When 
readjudicating the issue, the VAMROC should consider the VA 
examination findings in determining the most appropriate 
diagnostic code for evaluation of the veteran's lumbar spine 
disability.  See 38 C.F.R. § 4.20.   

Because the determination of entitlement to TDIU is 
inextricably intertwined with the evaluation of individual 
service-connected disabilities, disposition of this issue by 
the Board must be held in abeyance until the VAMROC 
accomplishes the development described above and 
readjudicates the claims.  

Accordingly, the case is REMANDED to the VAMROC for the 
following action:

1.  The VAMROC should obtain the 
veteran's records from the VA medical 
center in Topeka dated from February 
1997.  The VAMROC should also secure 
records, if any, from the VA medical 
center in Kansas City dated from May 1996 
to August 1998 and from March 1999 to the 
present.  Any records secured should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination for evaluation of 
his service-connected cervical spine, 
right knee, and lumbar spine 
disabilities.  The examination must 
include range of motion and X-ray studies 
for each disability, as well as any other 
tests or studies deemed necessary by the 
examiner.  The claims folder must be made 
available to the orthopedist for review 
prior to the examination.  

The orthopedist is asked to identify and 
describe any current symptomatology of 
the cervical spine, right knee, and 
lumbar spine, including any functional 
loss associated with the cervical spine, 
right knee, and lumbar spine due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also 
consider whether there is disability due 
to instability, pain on pressure or 
manipulation, muscle spasm, or 
crepitation.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
orthopedist should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

With respect to the cervical spine, the 
orthopedist is specifically asked to 
inquire as to whether the veteran has 
headaches.  If so, the examiner should 
offer an opinion, based on examination 
findings and a review of pertinent 
medical records, as to whether the 
headaches are related to or a 
manifestation of the cervical spine 
disability.  The orthopedist is also 
asked to evaluate and describe, to the 
extent possible, any neurological 
manifestations of the cervical spine 
disability.    

With respect to the right knee, the 
orthopedist is specifically asked to 
determine whether there is any 
subluxation or lateral instability of the 
knee.  

With respect to the lumbar spine, the 
orthopedist should state whether there is 
sciatic nerve involvement and resolve any 
discrepancies between clinical findings 
on examination and radiographic evidence 
of record.  

If the examiner is unable to provide any 
of the requested opinions, the 
examination report should so state.  
Opinions offered should include a 
complete rationale.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

4.  After completing any necessary 
development in addition to that specified 
above, the VAMROC should readjudicate the 
veteran's claim of entitlement a 
disability rating greater than 20 percent 
for herniated nucleus pulposus at C3-4 
and C5-6, entitlement to a disability 
rating greater than 10 percent for 
arthritis of the right knee with 
meniscectomy, and entitlement to a 
disability rating greater than 10 percent 
for low back strain.  This readjudication 
should also include consideration of 
possible separate disability ratings as 
discussed above pursuant to Esteban v. 
Brown.  Finally, the VAMROC should 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the disposition 
of any claim remains unfavorable to the 
veteran, the VAMROC should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


